Case 1:19-cr-00289-JMS-DLP Document 6 Filed 09/04/19 Page 1 of 2 PagelD #: 11

UNITED STATES DISTRICT COURT aE APOUS Hivisie
SOUTHERN DISTRICT OF INDIANA

 

INDIANAPOLIS DIVISION MISSEP -4 PH [552
UNITED STATES OF AMERICA, )
)
Plaintiff, )
)
V. ) CAUSE NO. Enter cause number
)
ANTHONY SANDERS, )
) ° c DLP
Defendant. ) 1 e 19-cr-Q 289 JMS jefid

INDICTMENT
(Felon in Possession Ammunition)
18 U.S.C. § 922(g)(1)

The Grand Jury charges that:

On or about August 8, 2019, within the Southern District of Indiana, Indianapolis Division,
the defendant, ANTHONY SANDERS, knowingly having been convicted of one or more felony
crimes punishable by imprisonment for a term exceeding one (1) year, to wit:

Robbery, cause number 49G05-1304-FB-026479, in Marion County Superior
Court, Indiana, on or about February 5, 2014;

did knowingly possess in and affecting commerce ammunition, to wit: GFL Ruger 9mm
ammunition, in violation of Title 18, United States Code, Section 922(g)(1).
FORFEITURE
1. The allegations in this indictment are realleged as if fully set forth here, for the
purpose of alleging forfeiture pursuant to Title 21, United States Code, Section 853, and Title 18,
United States Code, Section 924 and Title 28, United States Code, Section 2461(c).
2. If convicted of the offense set forth herein, ANTHONY SANDERS, the

defendant herein, shall also forfeit to the United States, pursuant to Title 18, United States Code,
Case 1:19-cr-00289-JMS-DLP Document 6 Filed 09/04/19 Page 2 of 2 PagelD #: 12

Section 924(d) and Title 28, United States Code, Section 2461(c), any firearm, ammunition or

magazine involved in or used in the offense of which he is convicted.

A TRUE BILL:

 

JOSH J. MINKLER
United States Attorne

 

 

Lawrence D. Hilton
Assistant United States Attorney
